Dibell, O.
This action was brought to recover damages done to some four or five hundred head of cattle shipped from Chinook, Montana, to the stockyards at South St. Paul. The plaintiff had a verdict for $3,241.88. The defendant appeals from the order denying its motion for a new trial.
The plaintiffs claim that the cattle were handled in a rough and violent manner in course of transit and were insufficiently fed and arrived at their destination in a much damaged condition.
The only question is as to the sufficiency of the evidence to justify the verdict. We have read all the testimony bearing upon the rough handling of the cattle and the amount of damage done them. We are impressed with the thought that the plaintiffs’ claims are exaggerated. The question was one for the jury. Their verdict has the approval of the trial court. We are unable to say that it is so -against the evidence that a reversal should be had.
Order affirmed.